850 F.2d 689Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sidney FAISON, Plaintiff-Appellant,v.NORTHAMPTON COUNTY DEPARTMENT OF SOCIAL SERVICES;  James P.Clark;  Harriet Beasley, Defendants-Appellees.
No. 87-3734.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 15, 1988.Decided:  June 28, 1988.

Sidney Faison, appellant pro se.
Charles Julian Vaughan, II, for appellees.
E.D.N.C.
AFFIRMED.
Before H.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's final order granting the defendants' motion for summary judgment on plaintiff's claims under 42 U.S.C. Secs. 2000e-2 and 1983 is without merit.*   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Faison v. Northampton Social Services, C/A No. 85-89-CIV-2 (E.D.N.C. July 17, 1987).


2
AFFIRMED.



*
 As the appeal was filed prior to entry of a final judgment as to the amount of attorney's fees, this Court's review in this case is limited to the grant of summary judgment.  See Cassidy v. Virginia Carolina Veneer Corp., 652 F.2d 380, 383 (4th Cir.1981)